Citation Nr: 9913959	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than March 1, 1997, 
for the award of additional compensation for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1987.  

The issue set out on the title page is the only issue 
properly before the Board at this time.  

FINDINGS OF FACT

1.  The veteran, who was married in 1968, filed his original 
claim for service connection in 1988 and at that time 
provided the VA with a marriage certificate.  

2.  A July 1992 rating action raised the veteran's disability 
rating from 10 percent to 40 percent, effective from the 
April 1991 date of claim for increase.  This higher rating 
made the veteran eligible for additional compensation based 
on having a dependent spouse.  

3.  A July 1992 letter from the RO informed the veteran that 
he must complete VA Form 21-686c (Declaration of Status of 
Dependents) and furnish his spouse's social security number 
before additional compensation for a dependent could be paid.  

4.  A completed VA Form 21-686c, which included his spouse's 
social security number, was not received by the RO until 
February 28, 1997.  

5.  The RO granted additional compensation for the veteran's 
dependent spouse, effective March 1, 1997.  


CONCLUSION OF LAW

An effective date earlier than March 1, 1997, for the payment 
of additional compensation for a dependent spouse is not 
warranted.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.31, 3.158, 3.401(b) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The essential elements in this case are 
set out above as findings of fact.

The record also shows that while the veteran had reported 
being married in 1988 and had provided the VA with a marriage 
certificate at that time, his marital status was reported as 
single on VA examination in August 1989, fee basis 
examination in March 1992, and VA examinations in March 1992 
and April 1994.  

As noted above, the veteran's rating was increased from 10 
percent to 40 percent by rating action in July 1992.  In the 
July 1992 letter with enclosures, the veteran was advised 
that since he now had a service-connected disability of 30 
percent or more that he may be entitled to additional 
compensation for his dependents.  He was advised that in 
order for these benefits to be paid from the earliest 
possible date he should complete and return the enclosed VA 
Forms, which included VA Form 21-686c-Declaration of Status 
of Dependents, as soon as possible.  He was also advised that 
a certified copy of any pertinent birth or marriage 
certificate as well as the social security number of any 
claimed dependent must be furnished before benefits could be 
paid.  Instructions on VA Form 21-686c further advised the 
veteran that a certified copy of the public or church record 
of marriage was required unless previously submitted.  No 
response was received from the veteran with respect to the 
request for additional information.  

The veteran did not furnish the requested information to the 
VA until February 28, 1997.  Following the award of benefits 
for a dependent spouse from March 1, 1997, the veteran sought 
an earlier effective date arguing that he had provided the 
required marriage documentation in 1988.  

Criteria.  Any veteran entitled to compensation and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents in the 
amounts specified below.  38 U.S.C.A. § 1115.  

An award of additional disability compensation for a 
dependent is effective from the latest of the following 
dates:

(1) Date of claim.  This term means the following listed 
in their order of applicability: (a) Date of veteran's 
marriage or birth of his child or adoption of a child if 
the evidence of the event is received within one year of 
the event; otherwise, (b) date notice is received of the 
dependent's existence, if evidence is received within a 
year of the VA request.  

(2) Date dependency arises.  

(3) Effective date of the qualifying disability rating 
providing evidence of dependency is received within one 
year of notification of such rating action.  

(4) Date of commencement of the veteran's award.  

38 U.S.C.A. § 5110(f)(n); 38 C.F.R. § 3.401(b).  

Payment of monetary benefits based on an award or an 
increased award of compensation, dependency and indemnity 
compensation, or pension may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award or increased award 
became effective.  38 U.S.C.A. § 5111(a).  

Regardless of the regulatory criteria governing effective 
dates of awards and with exceptions that do not apply in this 
case, the payment of monetary benefits based on an increased 
award of compensation may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  For the purpose of this 
section, the term "increased award" includes an award which 
is increased because of an added dependent.  38 C.F.R. § 
3.31.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.

Analysis.  The Board is satisfied that all relevant facts 
have been properly developed in this case and that the duty 
to assist the veteran is met.  

As a result of the favorable rating action in July 1992, the 
veteran became eligible for additional compensation based on 
a dependent spouse.  He was advised by correspondence that 
same month that a completed VA Form 21-686c, a certified copy 
of his marriage certificate, if not previously submitted, and 
his dependent's social security number was required before 
any benefits could be paid.  

Records subsequent to the RO's July 1992 request for 
additional information are negative as to any correspondence 
from the veteran with respect to his spouse until the receipt 
of the completed VA Form 21-686c and his spouse's social 
security number in February 1997.  Thus, the veteran did not 
respond to the request for additional evidence within one 
year and on this basis the RO correctly assigned an effective 
payment date of March 1, 1997, the first day of the month 
following the receipt of the requested information.  

The veteran and his representative argue that a marriage 
certificate was submitted with the veteran's original claim 
in 1988 and that additional compensation for his spouse 
should be paid from the April 1991 effective date of the 
increase in his disability rating.  However, the Board notes 
that the veteran's marital status was not certain as of July 
1992 and further documentation was requested in order to 
verify his current marital status.  In this regard, the Board 
would note that the veteran was reported to be single on 
examinations earlier in 1992.  

The Board agrees that if the veteran had furnished the 
requested information within one year of the date of request, 
dependency benefits could have been in order from May 1, 
1991, the first day of the month following the effective date 
of the award of a 40 percent rating.  However, the veteran 
did not respond to the RO's request for this necessary 
information until more than one year after the request.  
Accordingly, benefits are not payable prior to receipt of the 
requested documentation.  38 U.S.C.A. § 5110(f)(n); 38 C.F.R. 
§§ 3.158, 3.401(b).  Here, the necessary documentation to 
establish dependency was not was not received until February 
1997 and so the proper effective date for payment was March 
1, 1997.  


ORDER

Entitlement to an effective date earlier than March 1, 1997, 
for the award of additional compensation for a dependent 
spouse is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

